Citation Nr: 1524964	
Decision Date: 06/11/15    Archive Date: 06/19/15

DOCKET NO.  07-38 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to an initial rating higher than 20 percent for lumber intervertebral disc syndrome with degenerative joint disease.

2.  Entitlement to an initial rating higher than 10 percent for sciatic nerve of the right lower extremity (claimed as a right foot drop) prior to June 24, 2009, and a rating higher than 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to March 1984 and from March 1985 to May 1985.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).

During the pendency of this appeal, in November 2012, the RO granted an increased rating of 20 percent for the Veteran's sciatic nerve of the right lower extremity effective June 24, 2009.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record as it stands is inadequate for the purpose of rendering a fully informed decision as to the claims on appeal that have been certified for the Board's review at this time.  Where the record before the Board is inadequate to render a fully informed decision, a remand is required in order to fulfill the statutory duty to assist the Veteran in developing facts pertinent to the claims.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

The Veteran was last provided a VA examination to address the severity of her service-connected sciatic nerve of the right lower extremity and lumber intervertebral disc syndrome in June 2009 and June 2010, respectively.  Since these examinations, the Veteran has had several surgeries for these disabilities.  In addition, the Veteran and her husband have asserted that the Veteran's disabilities have increased in severity thereby limiting her ability to walk and perform her activities of daily living (ADLS) including care of herself and household chores.  See Veteran's statements dated December 2012 and January 2013; see also Veteran's husband statement dated May 2013.  Accordingly, the Board believes an additional examination would be helpful in determining the current level of severity of the Veteran's service-connected sciatic nerve of the right lower extremity and back disability in order to appropriately decide these claims.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's statutory duty to assist includes a thorough and contemporaneous medical examination). 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that she identify all outstanding private treatment records related to her service-connected sciatic nerve of the right lower extremity and lumbar intervertebral disc syndrome.  Request that she provide, or authorize VA to obtain these records.  Obtain complete copies of VA outpatient treatment records, if any, and associate these records with the claims file.

2. Thereafter, schedule the Veteran for an appropriate VA examination to determine the current severity of her lumbar intervertebral disc syndrome and sciatic nerve of the right lower extremity.  The examiner must review the record in conjunction with the examination.  All indicated tests, including x-rays and range of motion studies in degrees, should be performed and the results reported. 

The examiner should describe all symptomatology related to the Veteran's service-connected lumbar intervertebral disc syndrome.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain, and the degree at which pain begins. 

The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups (if the Veteran describes flare-ups).  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If this is not feasible to determine without resort to speculation, the examiner must provide an explanation for why this is so. 

The examiner should also state whether the Veteran's lumbar spine disability results in incapacitating episodes, and if so, the duration of the episodes over the past 12 months. 

The examiner is additionally asked to identify any neurological findings related to the Veteran's sciatic nerve of the right lower extremity.  The examiner should describe fully the extent and severity of those symptoms. The examiner should identify specifically the exact nerves which are affected and describe the severity of disability, including any paralysis that is found.

3. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claims based on the entirety of the evidence.  If the benefits sought on appeal are not granted, she and her representative should be provided with a supplemental statement of the case (SSOC).  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




